      Case 1:20-cv-01342-JPO Document 55 Filed 03/08/21 Page 1 of 5




                       UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF NEW YORK


In re Mylan N.V. Securities Litigation      Case No. 1:16-CV-07926 (JPO)




MYL Litigation Recovery I LLC
                                            Case No. 1:19-CV-01799 (JPO)
              vs.

Mylan N.V., et al.



Abu Dhabi Investment Authority
                                            Case No. 1:20-CV-01342 (JPO)
              vs.

Mylan N.V., et al.



                            STIPULATION AND ORDER

       WHEREAS, pursuant to Federal Rules of Civil Procedure 30(b)(6) and 45,

Defendants in the above-captioned actions (the “Actions”) issued deposition subpoenas

(the “Subpoenas”) to and noticed the depositions of non-parties Aetna, Inc. (“Aetna”),

Anthem, Inc. (“Anthem”), Cigna Corporation (“Cigna”), CVS Health Corporation

(“CVS”), Express Scripts Holding Company (“ESI”), Humana Pharmacy Solutions, Inc.

(“Humana”), Kaiser Foundation Health Plan, Inc. (“Kaiser”), MedImpact Healthcare

Systems, Inc. (“MedImpact”), OptumRx, Inc. (“OptumRx”), Prime Therapeutics LLC

(“Prime”), and United Healthcare Services, Inc. (“United”, and together with Aetna,
      Case 1:20-cv-01342-JPO Document 55 Filed 03/08/21 Page 2 of 5




Anthem, Cigna CVS, ESI, Humana, Kaiser, MedImpact, OptumRx, and Prime, the “Non-

Parties”).

        WHEREAS, Plaintiffs in these Actions have not noticed the depositions of or

issued deposition subpoenas to the Non-Parties;

        WHEREAS, each of the Non-Parties provided deposition testimony (the

“Depositions”) in In re EpiPen (Epinephrine Injection, USP) Marketing, Sales Practices

and Antitrust Litigation, 17-md-2785-DDC-TJJ (D. Kan.) (the “EpiPen MDL”);

        WHEREAS, each of the Non-Parties produced to the parties in these Actions (or

permitted the production of) the transcripts of the Depositions and all deposition exhibits

thereto (the “Non-Party Transcripts”);

        WHEREAS, in light of the existing testimony from the Non-Party Transcripts, the

parties in these Actions agree that deposing the Non-Parties in these Actions would be

duplicative and unnecessary, and would serve neither the interest of judicial economy, the

interests of the parties, nor the interests of the Non-Parties;

        THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and among

the parties, through their undersigned counsel, that:

        1.      The Depositions of the Non-Parties from the EpiPen MDL shall be

deemed taken in these Actions.

        2.      All questions that were asked of the Non-Parties during the Depositions

will be deemed to have been asked of the same Non-Parties in these Actions, and all

answers given by the Non-Parties in the Depositions will be deemed to have been given

by the Non-Parties in response to those questions in these Actions.




                                                   2
      Case 1:20-cv-01342-JPO Document 55 Filed 03/08/21 Page 3 of 5




       3.      All objections permitted under the Federal Rules of Civil Procedure and

the Federal Rules of Evidence (and any other applicable rules in these Actions) during the

taking of a deposition that were raised to any questions asked at the Depositions will be

deemed to have been raised as if the Depositions were taken in these Actions, and all

objections as to form that were not raised to the questions asked at the Depositions will

be deemed to have been waived.

       4.      Defendants’ withdrawal of the Subpoenas shall have no bearing on the

validity or enforceability of Paragraphs 1, 2, or 3.

       5.      To the extent any of the Non-Party Transcripts contain redactions, or any

deposition exhibits are withheld, by the Non-Parties in order to protect the confidential

information of other third parties (because the Non-Parties are not authorized to disclose

such information), such redactions or withheld exhibits shall have no bearing on the

validity or enforceability of Paragraphs 1, 2, or 3, except that the questions and answers

that are redacted will not be deemed to have been asked and answered in these Actions.

       IT IS SO STIPULATED




                                                  3
     Case 1:20-cv-01342-JPO Document 55 Filed 03/08/21 Page 4 of 5




Dated: March 7, 2021


POMERANTZ LLP                                    CRAVATH, SWAINE & MOORE LLP


by s/ Austin P. Van                              by /s David R. Marriott
   Jeremy A. Lieberman                              David R. Marriott
   Austin P. Van                                    Kevin J. Orsini
   600 Third Avenue, 20th Floor                     Rory A. Leraris
   New York, New York 10016                         Worldwide Plaza
   Tel: (212) 661-1100                              825 Eighth Avenue
   jalieberman@pomlaw.com                           New York, NY 10019
   avan@pomlaw.com                                  Tel: (212) 474-1000
                                                    dmarriott@cravath.com
    Class Counsel                                   korsini@cravath.com
                                                    rleraris@cravath.com

                                                     Counsel for Defendants

ROBBINS GELLER RUDMAN & DOWD                     ROLNICK KRAMER SADIGHI LLP
LLP

by s/ Matthew Alpert                             by s/ Michael J. Hampson
    Luke O. Brooks                                   Lawrence M. Rolnick
    Angel P. Lau                                     Marc B. Kramer
    Erika Oliver                                     Michael J. Hampson
    Ting H. Liu                                      Jennifer A. Randolph
    Matthew Alpert
    655 West Broadway, Suite 1900                    1251 Avenue of the Americas
    San Diego, CA 92101                              New York, NY 10020
    Telephone: (619) 231-1058                        Tel: (212) 597-2800
    lukeb@rgrdlaw.com                                lrolnick@rksllp.com
    alau@rgrdlaw.com                                 mkramer@rksllp.com
    eoliver@rgrdlaw.com                              mhampson@rksllp.com
    tliu@rgrdlaw.com                                 jrandolph@rksllp.com
    malpert@rgrdlaw.com
                                                     Counsel for MYL Litigation Recovery I
    ROBBINS GELLER RUDMAN & DOWD                     LLC
    LLP
    Samuel H. Rudman
    58 South Service Road, Suite 200
    Melville, NY 11747
    Telephone: (631) 367-7100
    srudman@rgrdlaw.com

    Counsel for Abu Dhabi Investment Authority



                                           4
     Case 1:20-cv-01342-JPO Document 55 Filed 03/08/21 Page 5 of 5




      SO ORDERED.

Dated: March 8, 2021            ____________________________________
New York, New York
                                 THE HONORABLE J. PAUL OETKEN
                                 UNITED STATES DISTRICT JUDGE




                                     5
